     Case 2:20-cv-00893-JAM-JDP Document 19 Filed 08/16/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA ex rel.                  Case No. 2:20-cv-00893-JAM-JDP (PS)
      JULIUS M. ENGEL,
12                                                      FINDINGS AND RECOMMENDATIONS TO
                         Plaintiff,                     GRANT DEFENDANT’S MOTION TO
13                                                      DISMISS PLAINTIFF’S FIRST AMENDED
                v.                                      COMPLAINT
14
      TANI CANTIL-SAKAUYE,                              ECF No. 12
15
                         Defendants.                    OBJECTIONS DUE WITHIN 14 DAYS
16

17

18          Plaintiff was a California-licensed attorney. Following the State Bar of California’s

19   recommendation that he be disbarred, he petitioned for review to the Supreme Court of

20   California. His petition was denied in an order signed by defendant, the Chief Justice. Plaintiff

21   then brought this lawsuit, alleging various misdeeds during the process leading to his disbarment.

22   Under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), defendant now moves to dismiss

23   plaintiff’s first amended complaint for lack of subject-matter jurisdiction, judicial immunity, and

24   failure to state a claim upon which relief can be granted.1 ECF No. 12 at 2.

25                                              Background

26          In California, the Supreme Court has the final word in all attorney discipline cases

27
            1
            Plaintiff filed the initial complaint on May 1, 2020. ECF No. 1. On October 28, 2020,
28   he moved to amend, ECF No. 8, and filed his amended complaint, ECF No. 9.
                                                      1
     Case 2:20-cv-00893-JAM-JDP Document 19 Filed 08/16/21 Page 2 of 4


 1   involving suspension or disbarment. In 2013 and 2015, the State Bar brought two cases of

 2   misconduct against plaintiff, at least one of which resulted in the suspension of his license. ECF

 3   No. 1 at 3-4. In 2018, pending plaintiff’s trial on additional charges of misconduct, the State Bar

 4   placed him on involuntary inactive status. Id. at 3. Following the State Bar’s recommendation

 5   that he be disbarred, defendant—acting in her role as Chief Justice, and on behalf of the Supreme

 6   Court of California—signed the order denying plaintiff’s petition for review. Id. at 4; see also

 7   Engel on Discipline, No. S259986 (Cal. April 1, 2020). Plaintiff did not seek review in the

 8   United States Supreme Court, but rather filed this suit. ECF No. 1 at 2-3. Plaintiff claims that

 9   defendant’s actions violated the False Claims Act, the Racketeer Influenced Corrupt

10   Organizations Act, and the Fourteenth Amendment’s Due Process and Equal Protections Clauses.

11   Id. at 2.

12                                 12(b)(1) Motion to Dismiss Standards

13           Under Federal Rule of Civil Procedure 12(b)(1), defendant moves to dismiss, claiming

14   that this court lacks subject-matter jurisdiction. Defendant argues that plaintiff is asking the court

15   to review both the Supreme Court of California’s application of state rules and procedures and the

16   court’s judgment itself.2 ECF No. 12 at 11-16. Under the Rooker-Feldman doctrine, federal

17   courts cannot adjudicate constitutional claims that “are inextricably intertwined with the state

18   court’s denial in a judicial proceeding of a particular plaintiff’s application [for relief].” D.C.

19   Court of Appeals v. Feldman, 460 U.S. 462, 483 n.16 (1983); see also Bianchi v. Rylaarsdam,

20   334 F.3d 895, 898 (9th Cir. 2003).
21           It is plaintiff’s burden to show that jurisdiction exists. See Sopcak v. Northern Mountain

22   Helicopter Serv., 52 F.3d 817, 818 (9th Cir. 1995). When a defendant argues that a lack of

23

24           2
               Defendant also argues that the case is moot. ECF No. 12 at 9-11. Under Article III of
     the United States Constitution, federal courts lack subject-mater jurisdiction over actions that
25   have become moot. See County of Los Angeles v. Davis, 440 U.S. 625, 631 (1979). A case is
26   moot if it has “lost its character as a present, live controversy of the kind that must exist if
     [Article III courts] are to avoid advisory opinions on abstract propositions of law.” Hall v. Beals,
27   396 U.S. 45, 48 (1969) (per curiam). As defendant points out, plaintiff seeks injunctive relief
     from a disbarment order that has already taken full effect. Because I base my recommendations
28   on the Rooker-Feldman doctrine, I do not reach the issue of mootness.
                                                           2
     Case 2:20-cv-00893-JAM-JDP Document 19 Filed 08/16/21 Page 3 of 4


 1   subject-matter jurisdiction is apparent from the face of the complaint, the court treats the

 2   complaint’s allegations as true and considers them in the light most favorable to the plaintiff. See

 3   Doe v. Schachter, 804 F. Supp. 53, 56 (N.D. Cal. 1992).

 4                                                 Discussion

 5           Plaintiff challenges defendant’s ruling that denied his petition for review of the State Bar’s

 6   disbarment recommendation. He claims that defendant is “fully responsible for” the conduct of

 7   the California State Bar Office of the Chief Trial Counsel, since she has “delegated [her]

 8   authority” over the discipline of California-licensed attorneys. See ECF No. 9 at 2. He alleges

 9   that the State Bar’s findings were “invalid and based on no evidence that he committed any

10   misconduct,” and that defendant’s “rubber stamp” of these findings is evidence of “her

11   indifference to the misconduct of her appointed surrogates.” Id. at 3-4. As such, plaintiff’s case

12   centers around the State Bar’s disciplinary process and decision, and defendant’s denial of his

13   petition for review.3

14           In Scheer v. Kelly, 817 F.3d 1183 (9th Cir. 2016), the Ninth Circuit held that the Rooker-

15   Feldman doctrine applies to the State Bar of California’s disciplinary proceedings and related

16   petitions for review. Id. at 1186. None of the facts alleged by plaintiff meaningfully distinguish

17   this case from Scheer. As in Scheer, plaintiff’s “challenge to the State Bar’s decision in [his] own

18   case is a de facto appeal of the Supreme Court of California’s denial of [his] petition for review

19   . . . inviting district court review and rejection of the state court’s judgments.” Id. (internal

20   quotations and citations omitted). Thus, even interpreting the alleged facts in the light most
21   favorable to the plaintiff, the court lacks subject-matter jurisdiction.4 Dismissal is proper under

22
             3
23             In his opposition to the motion to dismiss, plaintiff argues that that he accused defendant
     of murder in his complaint. ECF No. 15 at 2-3. However, in his amended complaint, plaintiff
24   included only the conclusory allegation that defendant’s “misconduct and malfeasance
     contributed [to] the death of” plaintiff’s wife, Mary C. Engel, in August 2016. ECF No. 9 at 3.
25   It appears that Mrs. Engel’s death occurred nearly four years before defendant’s denial of
26   plaintiff’s petition for review. See id.
             4
               Plaintiff argues that he is bringing this case as a qui tam action and under the False
27   Claims Act, and that this gives the court subject-matter jurisdiction. ECF No. 15 at 4-6. But
     regardless of plaintiff’s desired enforcement mechanism, the complaint asks the court to review
28   state court proceedings and judgments.
                                                          3
     Case 2:20-cv-00893-JAM-JDP Document 19 Filed 08/16/21 Page 4 of 4


 1   Federal Rule of Civil Procedure 12(b)(1). I need not reach defendant’s other arguments.

 2                                    Findings and Recommendations

 3            Because the court lacks subject-matter jurisdiction, leave to amend would be futile. See

 4   Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004). Therefore, I recommend that

 5               1. defendant’s motion to dismiss, ECF No. 12, be granted;

 6               2. plaintiff’s amended complaint, ECF No. 9, be dismissed with prejudice; and

 7               3. the clerk of the court be directed to close the case.

 8            I submit these findings and recommendations to the district judge under 28 U.S.C.

 9   § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States District Court,

10   Eastern District of California. Within 14 days of the service of the findings and

11   recommendations, the parties may file written objections to the findings and recommendations

12   with the court and serve a copy on all parties. That document should be captioned “Objections to

13   Magistrate Judge’s Findings and Recommendations.” The district judge will review the findings

14   and recommendations under 28 U.S.C. § 636(b)(1)(C).

15
     IT IS SO ORDERED.
16

17
     Dated:      August 13, 2021
18                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                        4
